El Juez* Asociado Se. Figtjeras,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Considerando que el buen método aconseja analizar en primer término aquellas cuestiones que, como previas al. fon-do de la cuestión de propiedad, se han presentado por el de-mandado, tanto en la contestación de la demanda, como en el escrito de formali'zaeión del recurso de apelación ante esta Corte Suprema;
Considerando que la primera que se presenta al estudio y consideración es la referente á la falta de personalidad que como excepción dilatoria alegó el Fiscal en nombre de “El Pueblo de Puerto Rico” al contestar la demanda, fundándose en que el actor debió justificar cumplidamente el carácter y la representación con que reclama, porque si es á título de Mayorazgo, falta, según él, la justificación de la existéneia del mismo, por medio de la escritura de su fundación y si es á título de herencia, ha debido comprobarse por medio de la documentación, y pruebas correspondientes, que los bienes que se reclaman han venido por un orden de sucesión, extricto y legal, ó por testamento, con ai-reglo á ley, á la pertenencia de la misma parte demandante;
Considerando que en este pleito no se trata de nada que se refiera á Mayorazgos, ni la cuestión está empeñada entre per-sonas que se disputen el disfrute del beneficio del vínculo; pero aún esto supuesto arguendi gratia, siempre resultaría que las deficiencias que el Fiscal señala se refieren á la ausen-*243cia de los documentos en que el actor funda en tal caso su de-recho á lá cosa que reclama, y esto, denominándose ‘ ‘ sine ac-tiones agis,” afectaría al fondo de la cuestión, artículo 503 de la Ley de Enjuiciamiento Civil, de donde resulta que la parte demandada ha confundido, esa carencia de acción, con la falta de personalidad á que se refieren el número 2o del ar-tículo 502 y 532 de' la ya citada ley de procedimientos:
Considerandos que con estos dos últimos preceptos enun-ciados anteriormente, ha cumplido el actor, supuesto que re-clamando sus derechos .como legatario de la Duquesa de Ma-hón Crillón, ha justificado ese carácter con el testamento de dicha Sra. y con su partida de defunción, por donde está per-fectamente definida su personalidad, personalidad que por otra parte de antemano está reconocida por la entidad ad-ministración, y que hoy su representante no puede valida-mente desconocer;
Considerando que la segunda cuestión que surge es la pro-puesta por el Fiscal en los términos siguientes: “que sólo al-Presidente de los Estados Unidos de América, ó en su caso al Gobernador de Puerto Pico ,corresponde dictar la resolu-ción que dejó en suspenso la Peina, de España;” pero se pier-de de vista un punto importante y es que no se trata hoy de dictar, ó nó, una resolución de carácter administrativo, con-cediendo ó negando terrenos que correspondan á una ú otra entidad política de las citadas anteriormente, para lo cuál es claro que no tiene facultades este Tribunal, sino que se trata de un título de amparo de terrenos, que constituye uno de propiedad, y que arranca nada menos que del 10 de Marzo de 1830, robustecido con el Decreto de 7 de Abril de 1859, y se discute en este pleito si esa propiedad ha subsistido hasta hoy en la sucesión del tiempo y si con actos y hechos contrarios á la ley se ha despojado al actor de todos y cada uno de los derechos que la tal propiedad entraña;
Considerando, que si esto es lo cierto, corresponde indis-cutiblemente á la autoridad judicial dispensar á la propie-*244dad privada la protección que ha puesto á sn cargo exclusi-vamente la ley, y en este sentido es evidente que funciona en el Círculo de sus atribuciones al conocer y decidir sobre si se ha cometido ó nó violación contra dicha propiedad, cuestiones éstas que han sido en todo tiempo privativas de los Tribunales ordinarios;
Considerando que esos mismos principios están consagra-dos en la sabia Constitución de los Estados Unidos al garan-tizar en el artículo 5o. como derecho del ciudadano el que na-die pueda se? desposeído de sus bienes sin preceder el ade-cuado juicio y esto, como es natural, tiene que ser ante la au-toridad judicial correspondiente, cuyo poder hay que recono-cer y acatar cuando, como en el presente caso, de cuestiones de propiedad se trate.
Considerando que, entrando ahora en la verdadera y única cuestión de fondo, hay que decidir si se han probado todos y cada uno de los requisitos indispensables en todo pleito en que se ejercita la acción reivindicatoria, cuáles son, en primer tér-mino, el dominio, y en segundo la identificación, de la cosa que se trata de reivindicar.
Considerando que al proceder á dicho estudio hay que a-tenerse, como es lo procedente, á los documentos públicos ex-pedidos por autoridad competente, que se han traido á estos autos en el período oportuno, y que no han sido redargüidos de falsos, ni civil, ni criminalmente, y á aquellas probanzas que con citación contraria se han practicado, prescindiendo de todo antecedente que sólo pueda servir como medio de illus-tración, sin ser una verdadera prueba Con todos los requisi-tos que la ley exige.
Considerando que es un hecho reconocido, por el Fiscal, en representación de la parte demandada, que se concedieron tierras, en esta Isla, al Duque de Crillón, de Mahón, más tar-de, á virtud de Eeales cédulas de 4 de Julio y 25 de Septiem-bre de 1776, cuya concesión se ratificó por Eeal Cédula de 19’ de Julio de 1792.
*245Considerando que el actor, Mr. Pierre Enmanuel, Barón de Laurens d’ Oiselay, lia justificado cumplidamente que las tierras que se discuten lian sido poseídas, no sólo á nombre del Duque, sino también á nombre de la Duquesa, causadante del actor, desde 22 de Abril de 1829, reconociendo, además, dicba posesión, la misma Junta en el acta de la sesión' de 3 de Abril de 1854, en que declaró baldíos los terrenos de que se trata, é integra cumplidamente el derecho dominical del de-mandante el título de amparo de los terrenos en cuestión, ex-pedido con facultades para ello, por el Capita» General, Don Miguel de Latorre, á favor del Duque de Mahón Crillóm en 10 de Marzo de 1830.
Considerando : que el acuerdo de la Junta de Terrenos bal-dios, tomado en la sesión de 3 de Abril de 1854, al declarar revertidos á la Corona los reclamados en este litigio, bajo el fundamento de que estaban abandonados, no puede tener el alcance y trascendencia que se le viene dando en este pleito, ó sea, el de haber borrados los derechos que arrancan de los títulos y actos de que se deja hecho mención, porque ese acuerdo se tomó sin perjuicio de dar cuenta á la Reina, lo que no consta que se cumpliera, y porque debe entenderse que ese acuerdo se dejó sin efecto, por la Real Orden de 8 de Abril de 1857, recaída á instancia del representante legal de la Duquesa de Mahón, cuya soberana resolución mandó suspender los efectos del aviso que se dió en consecuencia de dicho acuerdo, á los herederos del Duque, por conducto del Cónsul Francés, y todavía vá más allá la referida disposi-ción, puesto que también ordenó que de ningún modo se adju-dicase á nuevos concesionarios los terrenos aún no reducidos á cultivo, y todo esto bajo la reserva expresa de hasta tanto que la Reina no resuelva definitivamente sobre este asunto, lo cuál quiere decir que el acuerdo de la Junta de Terrenos baldíos, no tuvo el carácter de definitivo, y entendiéndolo así el Capitán General Cotoner, trasladó esa Real Orden á la repetida Junta, en 21 de Julio de 1857, es decir, á la misma *246entidad que tomo el acuerdo de reversión, según puede verse á los folios 27 al 31 inclusive de los autos, en donde consta la aludida instancia, y la copia de la citada Real Orden, cuyos documentos bay que aceptar como auténticos por no haber sido impugnados, en ningún sentido, por la parte demandada.
Considerando: que para robustecer más ,-la creencia de que el tan repetido acuerdo no llegó á producir efecto legal de ninguna especie, viene la Orden del Gobernador General de esta Isla, fechada en 7 de Abril de 1859, -mandando dar de nuevo posesi&n al Conde de Sambuy, como representante de la sucesión del Duque de Mahón, y no cabe afirmar que esa orden dejó de cumplirse, porque no se haya traido á estos autos el espediente en que debe constar el acta de posesión, puesto que al folio 37 consta una certificación expedida por Don Carlos Budet y Texidor, Secretario del Ayun-tamiento de Lares, en la que, refiriéndose al libro de corres-pondencia, perteneciente al año de 1859, que se encuentra en el Archivo de aquél Ayuntamiento, se copia la minuta del oficio de 4 de Junio de 1859, de remisión del expediente ins-truido por dicha Alcaldía de Lares sobre la posesión dada al Conde de Sambuy, en la representación que entonces osten-taba, de las veinte caballerías y dos tercios de, terrenos, en el barrio del Cibao, de aquél término municipal.
Considerando: que si el expediente de posesión dada, que consta remitido al Gobernador General, se extravió en su oficinas y no ha sido, por tanto, posible, traerlo á estos autos, no puede ese accidente, independiente de la voluntad del actor, perjudicarle en sus derechos, cuando, como en el presente caso, se ha comprobado el hecho de la posesión conferida, como consecuencia del mandato del Gobernador, con esa mi-nuta de fecha remota, de cuya autenticidad no puede dudarse,, porque se refiere á lo que consta del Archivo de 1859, y por-que esa certificación expedida por el Secretario en que se inserta la minuta del oficio de remisión del expediente que trataba de la posesión dada, seguramente con todas las forma-*247lidades, .está visada por el Alcalde accidental de Lares, y sellada con el sello de dicha Alcaldía, formalidades todas esas qne alejan toda idea de falsedad, porque el Secretario qne expidió la certificación, qne es el encargado de la cus-todia de la minuta, sabia qne la expedia bajo su responsabili-dad, según la regla 4a. del artículo 596 de la Ley de Enjuicia-miento Civil.
Considerando: que esa certificación comprensiva de la minuta del oficio de remisión del expediente, sobre la pose' sión conferida, tiene el carácter de documente^ público y so-lemne, según el número 4°. del art. 595 de la citada Ley de Enjuiciamiento Civil, porque es copia sacada y autorizada por el Secretario encargado del Archivo por mandato de la autoridad competente, como es el Alcade.
Considerando, por último, qne es costumbre admitida para el buen orden de las oficinas, y precisamente para evitar las responsabilidades del extravío de las diligencias qne se cur-san, conservar las minutas, y en este caso esa conservación ha venido á salvar la prueba de un hecho importante en el pleito, cuál es el de la posesión consumada, y qne no puede negarse hoy, sin antes probar la falsedad de la minuta del ofi-cio, cosa qne no se ha intentado, ni dudado siquiera de la existencia de la minuta original; y siendo esto así, hay qne afirmar qne se dió la posesión, porque la repetida minuta es eficáz en este juicio, y porque negar la posesión dada, y acep-tar la veracidad de la minuta, sería una verdadera inconse-cuencia.
Considerandoque robustece también el hecho de la pose-sión, el también probado y admitido por el Fiscal, de qne por el Duque de Mahón ó por su sucesión, ó por la Duquesa de Mahón Crillón se satisficieron las contribuciones de dichos terrenos desde el año 1862, hasta el año de 1899, ó sean treinta y siete años, circnmstancia, esta última, de la qne se deriva la presun-ción de que dichos terrenos estaban cultivados, porque hasta el cambio de soberanía y aprobación de la vigente ley de Rentas *248en primero de Marzo de 1902, la contribución se im-ponía bajo la base de las utilidades, y si éstas no existían, por falta de cultivo, no pudieron imponerse, ni satisfacerse esas contribuciones.
Considerando■: que este juicio, en que se ha ejercitado la ac-ción reivindicatoría, se ha dirigido contra el que,' según el actor, ha cometido un verdadero despojo, ó sea contra El Pueblo de Puerto Pico, que es el que aparece de la Oficina pública del Registro de la Propiedad, como detentador de los derecho^ ¿le propiedad, que á aquél corresponden, y no jouede ser obstáculo para el éxito de la acción que se ejercita, la circunstancia de no haberse también dirigido contra otros que sólo, por simple insinuación, se dicen que poseen los terrenos en cuestión, porque no consta el título en virtud del cual posean y porque cabe en lo posible, que estén poseyendo como colonos del mismo demandante, pero de todos modos, no habiendo sido partes en este litigio, en nada puede perju-dicarles la resolución que aquí se. dicte, quedando en todo caso, sus derechos á salvo de todo prejuicio y perjuicio, toda vez que pueden discutirlo en el juicio correspondiente, en que se aquilate el valor de sus títulos, si los tienen, y de las demás probanzas que puedan aportar.
Considerando: que por Real decreto de 17 de Abril de 1884, se aprobó el Reglamento para la composición de terrenos realengos en esta Isla, y ese Reglamento, en su artículo segundo y tercero, dice: -
“Art. 2o. — Se considerarán propietarios, para los efectos legales de este Reglamento, los que acrediten haber adquirido los terrenos mediante Real Cédula, concesión de la Junta Superior de reparti-miento de terrenos baldíos, ó título de autoridad competente, y ha-ber cumplido las condiciones que por la concesión les fueron im-puestas, cualquiera que sea el tiempo que lleven de posesión.
Igualmente se considerarán propietarios los que, careciendo de tí-tulo, acrediten haber poseído, sin interrupción, los expresados te-rrenos, durante veinte años, si se encuentran en cultivo, y durante treinta, si se hallan incultos.
*249Para que se entienda cultivado un terreno es necesario acreditar ■que lo lia estado en los tres años últimos. ’ ’
“Art. 3o. — Todas las concesiones de terrenos en general, y en especial, las verificadas desde el año 1850 hasta la fecha, en que no se hayan cumplido las condiciones impuestas, se declaran insubsistentes y revertidos los terrenos al Estado.”
Considerando: que por Eeal Orden de 20 de Agosto de 1888, publicada en la Gaceta de esta Isla del 11 de Octubre del mismo año, se resuelve “Que el artículo 3o. del Regla-mento, quede reformado en los términos sigut^ates:
“Las concesiones 'de terrenos en general, y en especial las “Verificadas desde el año de 1850 basta 1884, en que no se “hayan cumplido las condiciones impuestas, se declaran “insubsistentes y revertidos los terrenos al Estado, á no ser “que los concesionarios vengan poseyéndolos desde más de “treinta años, que es el plazo señalado para la prescripción “en los-terrenos incultos, y poseídos sin título, por el artículo ‘ ‘ anterior. ’ ’
Considerando: que aún suponiendo que se poseyese sin título, y que los terrenos en cuestión estuviesen incultos, hay que declarar, en virtud de la Real Orden y del Reglamento anteriormente citados, que el actor es el propietario de lo que hoy reclama, porque la concesión queda subsistente y no pueden hoy considerarse esos terrenos revertidos al Estado.
Considerando: que se han justificado los requisitos inhe-rentes al ejercicio de toda acción reivindicatoría, cuáles son, el dominio y la identificación de la cosa que se reclama, que es con toda evidencia la porción de terrenos descrita é inscrita en el Registro de la Propiedad, cuyo acto debe, asimismo, declararse nulo, si han de respetarse los efectos del dominio que en favor del demandante existe, y si ha de prevalecer el principio consignado en el artículo 4o. del Código Civil refor-mado, de qu.e son nulos los actos ejecutados contra lo dis-puesto en la ley, y nula es por tanto la dicha inscripción, que se ordenó sin ningún derecho y sin cumplir con los requisitos *250que la ley exige, errores que reconoció más tarde el mismo Iíon. Tesorero de esta. Isla, como lo demuestra su oficio de 4 de Junio' de 1901, en el cuál, dirigiéndose al representante del actor, le dice, que si hubiera tenido á la Vista los documentos, que son los traidos á estos autos, no hubiera procedido comu procedió y esta paladina y honrada manifestación viene, también, á confirmar el derecho del demandante.
Considerando lo dispuesto en la regla 63 de la Orden General número 118, serie de 1899.
Vistas la,s ¿Imposiciones citadas y las pertinentes que en la sentencia apelada se citan, con la ley de la Asamblea Legis-lativa aprobada en 12 de Marzo de 1903, y los artículos 358 364 y 371 de la Ley de Enjuiciamiento Civil.
Fallamos qire debemos confirmar y confirmamos la sen-tencia que dictó la Corte del Distrito de San Juan en primero-de Agosto de mil novecientos dos, sin hacer expresa condena-ción de las costas de este recurso; comuniqúese esta sentencia y devuélvanse los autos al Tribunal de su origen.
Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciado, Sulzbacher.